UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Juan Carlos Alvarado, et al.,                                          2/5/2020
                                Plaintiffs,
                                                          1:18-cv-08650 (RA) (SDA)
                    -against-
                                                          ORDER
 New Rams Deli Plus, Inc., et al.,

                                Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, April 1, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl

Street, New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               February 5, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
